 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEPHEN D. HICKS,                                 No. 2:17-cv-02480-TLN-KJN
12                        Plaintiff,
13             v.                                       ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                          Defendant.
16

17

18            On June 20, 2019, the magistrate judge filed findings and recommendations (ECF No. 36),

19   which were served on the parties and which contained notice that any objections to the findings

20   and recommendations were to be filed within fourteen (14) days. No objections were filed.

21            Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

22   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

23   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

24   1983).

25            The Court has reviewed the applicable legal standards and, good cause appearing,

26   concludes that it is appropriate to adopt the findings and recommendations in full. Accordingly,

27   IT IS HEREBY ORDERED that:

28            1. The findings and recommendations (ECF No. 36) are ADOPTED.
                                                       1
 1          2. Plaintiff’s motion for attorney’s fees and costs and expenses under the EAJA (ECF

 2              No. 29) is GRANTED IN PART.

 3          3. Plaintiff is awarded attorney’s fees and costs and expenses in the total amount of

 4              $17,344.73 pursuant to the EAJA. If the Government determines that Plaintiff does

 5              not owe a federal debt that qualifies for offset, payment is permitted in the name of

 6             Plaintiff’s attorney.
     Dated: August 1, 2019
 7

 8

 9

10
                                        Troy L. Nunley
11                                      United States District Judge

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
